                           Case 21-10474-MFW                 Doc 166      Filed 03/29/21        Page 1 of 9




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                              Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                            Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                             (Jointly Administered)
                                                         1
                                              Debtors.
                                                                             Ref. Docket Nos. 9 & 48


                FINAL ORDER (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE TO
             MAINTAIN THEIR EXISTING CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
              AND BUSINESS FORMS, (B) HONOR CERTAIN PREPETITION OBLIGATIONS
               RELATED THERETO, AND (C) CONTINUE TO PERFORM INTERCOMPANY
                    TRANSACTIONS; (II) GRANTING ADMINISTRATIVE EXPENSE
                     STATUS TO POSTPETITION INTERCOMPANY CLAIMS; AND
                                (III) GRANTING RELATED RELIEF

                   Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for entry of a final order (this “Final Order”):

         (a) authorizing, but not directing, the Debtors to continue (i) using the Cash Management System,

         (ii) honoring certain prepetition obligations related thereto, (iii) maintaining the Bank Accounts,

         (iv) using the Business Forms, and (v) performing Intercompany Transactions; (b) waiving certain



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
               Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
               (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
               (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
               Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
               (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
               Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
               (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
               Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
               Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
               Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
               Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
               Motion.
27881879.2
                       Case 21-10474-MFW          Doc 166      Filed 03/29/21      Page 2 of 9




         operating guidelines related to the Bank Accounts; (c) granting administrative expense status for

         postpetition intercompany claims; and (d) granting an interim suspension of the deposit and

         investment requirements of section 345(b) of the Bankruptcy Code, all as more fully set forth in

         the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

         pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

         United States District Court for the District of Delaware, dated February 29, 2012; and this Court

         having found that it may enter a final order consistent with Article III of the United States

         Constitution; and this Court having found that venue of this proceeding and the Motion in this

         district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

         Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate under

         the circumstances and that no other notice need be provided; and this Court having reviewed the

         Motion and the First Day Declaration and having heard the statements in support of the relief

         requested therein at a hearing, if any, before this Court (the “Hearing”); and this Court having

         determined that the legal and factual bases set forth in the Motion and at the Hearing establish

         just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

         after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                1.      The Motion is granted on a final basis as set forth herein.

                2.      The Debtors are authorized, but not directed, to: (a) continue operating the Cash

         Management System; (b) honor their prepetition obligations related thereto; (c) maintain existing

         Business Forms; and (d) continue to perform Intercompany Transactions consistent with historical

         practice.

                3.      The Debtors are further authorized, but not directed, to: (a) continue to use, with the

         same account numbers, the Bank Accounts in existence as of the Petition Date, including those


27881879.2

                                                          2
                       Case 21-10474-MFW           Doc 166     Filed 03/29/21      Page 3 of 9




         accounts identified on Exhibit D to the Motion, and need not comply with guidelines relating to

         bank accounts set forth in the U.S. Trustee Guidelines; (b) use, in their present form, all preprinted

         correspondence and Business Forms (including letterhead) without reference to the Debtors’ status

         as debtors in possession; (c) treat the Bank Accounts for all purposes as accounts of the Debtors

         as debtors in possession; (d) deposit funds in and withdraw funds from the Bank Accounts by all

         usual means, including checks, wire transfers, and other debits; and (e) pay any ordinary course

         Bank Claims incurred in connection with the Bank Accounts, and to otherwise perform their

         obligations under the documents governing the Bank Accounts; provided that once the Debtors’

         preprinted correspondence, Business Forms (including letterhead) and existing checks have been

         used, the Debtors shall, when reordering, require the designation “Debtor in Possession” and the

         corresponding bankruptcy case number on all such documents; provided, further, that with respect

         to checks which the Debtors or their agents print themselves, the Debtors shall begin printing the

         “Debtor in Possession” legend and the bankruptcy case number on such items within ten (10) days

         of the date of entry of this Interim Order.

                4.      The Bank is authorized, but not obligated or directed, to continue to maintain,

         service, and administer the Bank Accounts as accounts of the Debtors as debtors in possession,

         without interruption and in the ordinary course, and to receive, process, honor, and pay, to the

         extent of available funds, any and all checks, drafts, wires, credit card payments, and ACH

         transfers issued, presented, or drawn on the Bank Accounts after the Petition Date by the holders,

         makers, or payors thereof, as the case may be. Those certain existing deposit agreements between

         the Debtors and the applicable Bank shall continue to govern the postpetition cash management

         relationship between the Debtors and the Bank, and all the provisions of such agreements,

         including, without limitation, the termination, fee, and attorneys’ fee provisions, and any


27881879.2

                                                           3
                       Case 21-10474-MFW           Doc 166     Filed 03/29/21      Page 4 of 9




         provisions relating to offset or charge-back rights, shall remain in full force and effect; provided,

         however, that the Debtors and the Bank may, without further order of this Court, agree to and

         implement changes to the Cash Management System and procedures related thereto in the ordinary

         course of business, including the closing of Bank Accounts or the opening of new bank accounts;

         provided that such changes are not inconsistent with the provisions of this Interim Order.

                5.      The Debtors are authorized to continue using the Employee Credit Cards in the

         ordinary course of business, and to provide any security for the Employee Credit Cards that the

         Debtors deem appropriate in their business judgment. The Employee Credit Card issuing banks

         are authorized to honor all such charges made on said cards as of the Petition Date, whether they

         are made prior to, on, or subsequent to the Petition Date. The said issuing banks have no duty to

         inquire as to whether any such charges are authorized by an order of this Court.

                6.      All banks, including the Bank, provided with notice of this Final Order maintaining

         any of the Bank Accounts shall not honor or pay any bank payments drawn on the listed Bank

         Accounts or otherwise issued before the Petition Date for which the Debtors specifically issue stop

         payment orders in accordance with the documents governing such Bank Accounts. The Debtors

         shall be responsible for stopping payment and/or creating stop payments on any outstanding and

         unpaid checks and other items drawn on any account that any of the Debtors maintain at the Bank,

         which this Court has not authorized the Debtors to pay. The Bank shall not have any liability to

         any party for honoring or paying any amounts drawn on any account at the Bank for which no stop

         payment has been timely created.

                7.      Notwithstanding any other provision of this Final Order, any bank, including the

         Bank, may rely upon the representations of the Debtors with respect to whether any check, draft,

         wire, or other transfer drawn or issued by the Debtors prior to, on, or after the Petition Date should


27881879.2

                                                           4
                       Case 21-10474-MFW           Doc 166     Filed 03/29/21     Page 5 of 9




         be honored pursuant to any order of this Court, and no bank shall have liability to any party for

         relying on such representations, and no bank that honors a prepetition check or other item drawn

         on any account that is the subject of this Final Order (a) at the direction of the Debtors, (b) in a

         good-faith belief that this Court has authorized such prepetition check or item to be honored, or

         (c) as a result of mistakes despite implementation of customary handling procedures shall not be

         deemed to, nor shall, be liable to the Debtors, their estates, or any other party on account of such

         prepetition check or other item being honored postpetition, or otherwise deemed to be in violation

         of this Final Order.

                8.      The Bank is authorized, without further order of this Court, to charge back to the

         appropriate accounts of the Debtors any amounts (including any fees and costs associated with the

         same) resulting from returned checks or other returned items, including returned items that result

         from ACH transaction, wire transfers, or other electronic transfers of any kind, regardless of

         whether such returned items were deposited or transferred prepetition or postpetition and

         regardless of whether the returned items relate to prepetition or postpetition items of transfers.

                9.      Any bank, including the Bank, is further authorized, but not directed, to: (a) honor

         the Debtors’ directions with respect to the opening and closing of any Bank Account; and

         (b) accept and hold, or invest the Debtors’ funds in accordance with the Debtors’ instructions;

         provided that the Bank shall not have any liability to any party for relying on such representations

         to the extent such reliance otherwise complies with applicable law.

                10.     The Debtors are authorized to: (a) open any new bank accounts or close any existing

         Bank Accounts; and (b) enter into any ancillary agreements, including new deposit account control

         agreements, related to the foregoing, as they may deem necessary and appropriate; provided that

         the Debtors give notice within fifteen days thereafter to the U.S. Trustee, the Debtors’ postpetition


27881879.2

                                                           5
                         Case 21-10474-MFW         Doc 166         Filed 03/29/21   Page 6 of 9




         lenders, and any statutory committees appointed in these Chapter 11 Cases; provided, further, that

         the Debtors shall open any such new Bank Account at banks that have executed a Uniform

         Depository Agreement with the U.S. Trustee, or at such banks that are willing to immediately

         execute such an agreement.

                11.      The relief granted in this Final Order is extended to any new bank account opened

         by the Debtors after the date hereof, which account shall be deemed a Bank Account, and to the

         bank at which such account is opened, which bank shall be deemed a Bank.

                12.      The requirement to establish separate accounts for cash collateral and/or tax

         payments is hereby waived as applicable.

                13.      Notwithstanding anything to the contrary set forth herein, subject to any further

         order of this Court, the Debtors are authorized to continue Intercompany Transactions arising from

         or related to the operation of their businesses in the ordinary course on a postpetition basis;

         provided that the Debtors shall maintain accurate and detailed records of all such transfers and

         transactions, including the Intercompany Transactions, consistent with past practice.

                14.      All net postpetition payments from a Debtor to another Debtor under any

         postpetition Intercompany Transactions authorized hereunder are hereby accorded administrative

         expense status pursuant to sections 503(b) and 507(a) of the Bankruptcy Code. The automatic stay

         shall be modified solely to the extent required to enable the Debtors to continue the Intercompany

         Transactions.

                15.      Nothing contained in the Motion or this Final Order shall be construed to: (a) create

         or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not exist as of

         the Petition Date; or (b) alter or impair any security interest or perfection thereof, in favor of any

         person or entity, that existed as of the Petition Date.


27881879.2

                                                            6
                       Case 21-10474-MFW            Doc 166     Filed 03/29/21      Page 7 of 9




                16.     Notwithstanding the Debtors’ use of a consolidated cash management system, the

         Debtors shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on the disbursements of

         each Debtor, regardless of which entity pays those disbursements.

                17.     Notwithstanding the relief granted in this Final Order and any actions taken

         pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

         validity of any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to dispute any

         claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

         admission that any particular claim is of a type specified or defined in this Final Order, the Interim

         Order, or the Motion; (e) a request or authorization to assume any agreement, contract, or lease

         pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights

         under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that

         any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are

         valid, and the Debtors expressly reserve their rights to contest the extent, validity, or perfection or

         seek avoidance of any or all such liens.

                18.     The Debtors’ banks and financial institutions on which checks were drawn or

         electronic payment requests made in payment of the prepetition obligations approved herein are

         authorized and directed to receive, process, honor, and pay all such checks and electronic payment

         requests when presented for payment, and all such banks and financial institutions are authorized

         to rely on the Debtors’ designation of any particular check or electronic payment request as

         approved by this Final Order.

                19.     For banks at which the Debtors hold accounts that are not party to a Uniform

         Depository agreement with the U.S. Trustee, the Debtors shall use their good-faith efforts to cause

         the banks to execute a Uniform Depository agreement in a form prescribed by the Office of the


27881879.2

                                                           7
                          Case 21-10474-MFW       Doc 166     Filed 03/29/21     Page 8 of 9




         United States Trustee within thirty (30) days of the date of this Final Order. The U.S. Trustee’s

         rights to seek further relief from this Court on notice in the event that the aforementioned banks

         are unwilling to execute a Uniform Depository Agreement in a form prescribed by the U.S. Trustee

         are fully reserved.

                 20.      Notwithstanding anything in this Final Order to the contrary, any payment to be

         made, or any authorization contained hereunder shall be subject to the terms of any orders

         authorizing debtor-in-possession financing or the use of cash collateral approved by this Court in

         this Chapter 11 Case (including with respect to any budget governing or relating to such use)

         including, without limitation, the Interim Order (A) Authorizing the Debtors to Obtain Postpetition

         Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens and Providing

         Superpriority Administrative Expense Status, (D) Granting Adequate Protection to The

         Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling A Final Hearing,

         and (VI) Granting Related Relief (as each order may be amended or become final in accordance

         with the terms thereof, the “DIP Order”) and the Approved Budget (as defined in the DIP Order);

         and to the extent there is any inconsistency between the terms of such DIP Order and any action

         taken or proposed to be taken hereunder, the terms of such DIP Order and the Approved Budget

         shall control.

                 21.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

         Order are immediately effective and enforceable upon its entry.

                 22.      The Debtors are authorized to take all actions necessary to effectuate the relief

         granted in this Final Order in accordance with the Motion.




27881879.2

                                                          8
                       Case 21-10474-MFW          Doc 166      Filed 03/29/21    Page 9 of 9




                23.     This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Final Order.




         Dated: March 29th, 2021                              MARY F. WALRATH
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
27881879.2

                                                          9
